Exhibit 10.13
[a27981821projectleoad_image1.gif]

October 11, 2013
To:         Liberty Media Corporation
12300 Liberty Blvd
Englewood, CO 80112
Attention: Treasurer
Telephone No.:    (720) 771-0584
Facsimile No.:    (720) 875-6526


From:        WELLS FARGO SECURITIES, LLC
solely as agent of Wells Fargo Bank, National Association
375 Park Avenue
New York, NY 10152
Attn: Derivatives Structuring Group
Telephone: 212-214-6101
Facsimile: 212-214-5913


Re:     Additional Cash Convertible Bond Hedge Transaction
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the cash convertible bond hedge transaction entered into
between Wells Fargo Bank, National Association (“Dealer”) and Liberty Media
Corporation (“Counterparty”) as of the Trade Date specified below (the
“Transaction”). Dealer is acting as principal and Wells Fargo Securities, LLC
(“Agent”), its affiliate, is acting as agent for Dealer for the Transaction
under this Confirmation. This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
October 10, 2013 (the “Offering Memorandum”) relating to the 1.375% Cash
Convertible Senior Notes Due 2023 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 900,000,000 (as increased by an aggregate principal amount of USD
100,000,000 pursuant to the Initial Purchasers’ (as defined herein) exercise of
their option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)) pursuant to an indenture expected to be dated
October 17, 2013 between Counterparty, as issuer, and U.S. Bank National
Association, as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that (i)
definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended following such
date, any such amendment will be disregarded for purposes of this Confirmation
unless the parties agree otherwise in writing.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.





--------------------------------------------------------------------------------








1.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) and the other
elections specified herein) on the Trade Date. In the event of any inconsistency
between provisions of the Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.

2.
The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms.
Trade Date:
October 11, 2013

Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date

Option Style:
“Modified American”, as described under “Procedures for Exercise” below

Option Type:
Call

Buyer:
Counterparty

Seller:
Dealer

Shares:
The Series A common stock of Counterparty, par value USD 0.01 per share
(Exchange symbol “LMCA”).

Number of Options:
100,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:
33.34%

Option Entitlement:
A number equal to the product of the Applicable Percentage and 5.5882.

Strike Price:
USD 178.9485

Premium:
USD 9,828,632

Premium Payment Date:
October 17, 2013

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Excluded Provisions:
Sections 12.03 and 12.04(h) of the Indenture.




2
    



--------------------------------------------------------------------------------






Procedures for Exercise.
Conversion Date:
With respect to any conversion of a Convertible Note, the date on which the
Noteholder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
12.02 of the Indenture.

Free Convertibility Date:
April 15, 2023

Expiration Time:
The Valuation Time

Expiration Date:
October 15, 2023, subject to earlier exercise.

Multiple Exercise:
Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions, and subject to Section
9(h)(ii), on each Conversion Date in respect of which a Notice of Conversion (as
such term is defined in the Indenture) that is effective as to Counterparty has
been delivered by the relevant converting Noteholder, a number of Options equal
to the number of Convertible Notes in denominations of USD 1,000 as to which
such Conversion Date has occurred but that are not “Relevant Convertible Notes”
under, and as defined in, the confirmation between the parties hereto regarding
the Base Cash Convertible Bond Hedge Transaction dated October 10, 2013 (the
“Base Cash Convertible Bond Hedge Transaction Confirmation”) (such Convertible
Notes, each in denominations of USD1,000 principal amount, the “Relevant
Convertible Notes” for such Conversion Date) shall be deemed to be automatically
exercised; provided that such Options shall be exercised or deemed exercised
only if Counterparty has provided a Notice of Exercise to Dealer in accordance
with “Notice of Exercise” below. For purposes of determining whether any
Convertible Notes will be Relevant Convertible Notes hereunder or under the Base
Cash Convertible Bond Hedge Transaction Confirmation, Convertible Notes that are
converted pursuant to the Indenture shall be allocated first to the Base Cash
Convertible Bond Hedge Transaction Confirmation until all Options thereunder are
exercised or terminated.

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised (the “Exercise Notice




3
    



--------------------------------------------------------------------------------






Deadline”) of (i) the number of such Options and (ii) the scheduled first day of
the Settlement Averaging Period and the scheduled Settlement Date; provided that
in respect of Options relating to Convertible Notes with a Conversion Date
occurring on or after the Free Convertibility Date, such notice may be given on
or prior to the second Scheduled Valid Day immediately preceding the Expiration
Date and need only specify the number of such Options. For the avoidance of
doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligation to make any payment in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
5:00 p.m. (New York City time) on the Exercise Notice Deadline, but prior to
5:00 PM, New York City time, on the fifth Scheduled Valid Day following the
Exercise Notice Deadline, in which event the Calculation Agent shall have the
right to adjust the Option Cash Settlement Amount as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline and,
if appropriate, to delay the Settlement Date.
Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary exchange or quotation system on which the Shares trade or are quoted, as
applicable, to open for trading during its regular trading session or (ii) the
occurrence or existence prior to 1:00 p.m. (New York City time) on any Valid Day
of an aggregate one half-hour period of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the
relevant exchange or quotation system, as applicable, or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares.”
Settlement Terms.
Settlement Method:
Cash Settlement

Cash Settlement:
In lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date,




4
    



--------------------------------------------------------------------------------






the Option Cash Settlement Amount in respect of any Option exercised or deemed
exercised hereunder. In no event will the Option Cash Settlement Amount be less
than zero.
Option Cash Settlement Amount:
In respect of any Option exercised or deemed exercised, an amount in cash equal
to (A) the sum of the products, for each Valid Day during the Settlement
Averaging Period for such Option, of (x) the Option Entitlement on such Valid
Day multiplied by (y) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation contained in clause (y) above results
in a negative number, such number shall be replaced with the number “zero”.

Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the primary exchange or quotation system on which
Shares then trade or are quoted. If the Shares are not traded or quoted, “Valid
Day” means a Business Day.

Scheduled Valid Day:
A day that is scheduled to be a Valid Day.

Business Day:
Any day other than a Saturday, a Sunday or a day on which the banking
institutions in New York City are authorized or obligated by law or executive
order to close or be closed.

Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page LMCA <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable or is manifestly incorrect,
as determined by the Calculation Agent, the market value of one Share on such
Valid Day, as determined by the Calculation Agent using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after hours trading or any other trading outside of the regular
trading session trading hours.

Settlement Averaging Period:
For any Option:

(i)
if the related Conversion Date occurs prior to the Free Convertibility Date, the
40 consecutive Valid Days commencing on, and including, the third Valid Day
following such Conversion Date; or

(ii)
if the related Conversion Date occurs on or following the Free Convertibility
Date, the 40 consecutive Valid Days commencing on, and including, the 42nd
Scheduled Valid Day immediately prior to the Expiration Date.




5
    



--------------------------------------------------------------------------------






Settlement Date:
For any Option, the date cash is paid under the terms of the Indenture with
respect to the conversion of the Convertible Note related to such Option.

Settlement Currency:
USD

3.
Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of “Reference Property” or
to any “Last Reported Sale Price”, “Daily VWAP” or “Daily Settlement Amount”
(each as defined in the Indenture). For the avoidance of doubt, Dealer shall not
have any delivery or payment obligation hereunder, and no adjustment shall be
made to the terms of the Transaction, on account of (x) any distribution of
cash, property or securities by Counterparty to holders of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which holders of
the Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the second
sentence of Section 12.04(c) of the Indenture or the second sentence of Section
12.04(d) of the Indenture).

Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that,
notwithstanding the foregoing, if the Calculation Agent in good faith and
following consultation with Counterparty disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 12.04(g)
of the Indenture or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner; provided
further that, in the case of any adjustment relating to a spin-off of all or
substantially all of Counterparty’s property and assets




6
    



--------------------------------------------------------------------------------






to which Section 12.04(c) of the Indenture applies, the Calculation Agent may
limit or alter any such adjustment referenced in this paragraph so that the fair
value of the Transaction to Dealer (taking into account a commercially
reasonable hedge position) is not adversely affected as a result of such
adjustment.
Dilution Adjustment Provisions:
Sections 12.04(a) through (e) and (g) of the Indenture.

Extraordinary Events applicable to the Transaction:
Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 12.05 of the Indenture.

Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 12.04(e) of the Indenture.

Consequence of Merger Events /
Tender Offers / Potential Adjustment
Events:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
the Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Dealer (taking into
account a commercially reasonable hedge position) is not adversely affected as a
result of such adjustment; and provided further that if, (i) with respect to a
Merger Event or a Tender Offer, the consideration for the Shares includes (or,
at the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation or is not organized under the laws of the United
States, any State thereof or the District of Columbia or (ii) with respect to a
Merger Event, Tender Offer or Potential Adjustment Event, the Counterparty to
the Transaction following such Merger Event, Tender Offer or Potential
Adjustment Event will not be a corporation or will not be the sole Issuer
following such Merger Event, Tender Offer or Potential Adjustment Event, then
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole election.

Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions




7
    



--------------------------------------------------------------------------------






of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange and the
Calculation Agent shall make any adjustments it deems necessary to the terms of
the such Transaction, as if Modified Calculation Agent Adjustment were
applicable to such event.
Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” at the end of clause (A) thereof, (ii)
replacing the phrase “the interpretation” in the third line thereof with the
phrase “or announcement of the interpretation (whether or not formal)”, (iii)
adding the words “or any Hedge Positions” after the word “Shares” in clause (X)
thereof, (iv) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date” and (v) adding the words “, or holding, acquiring or disposing
of Shares or any Hedge Positions relating to,” after the word “under” in clause
(Y) thereof”.

Hedging Disruption:
Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and



8
    



--------------------------------------------------------------------------------






(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Applicable; provided that:

(i) Section 12.9(a)(vi) of the Equity Definitions is hereby amended by inserting
the following parenthetical immediately following the term “equity price risk”
in the fifth line thereof: “(including, for the avoidance of doubt and without
limitation, stock price risk and volatility risk)”; and
(ii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
inserting the following words immediately following the word “Transaction” in
clause (C) thereof: “or, at the option of the Hedging Party, the portion of the
Transaction affected by such Increased Cost of Hedging”.
Hedging Party:
For all applicable Additional Disruption Events, Dealer.

Determining Party:    For all applicable Extraordinary Events, Dealer.
Non-Reliance:
Applicable

Agreements and Acknowledgements
Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable
4.
Calculation Agent.     Dealer; provided that all determinations and adjustments
by the Calculation Agent hereunder shall be made in good faith and in a
commercially reasonable manner; provided further that, upon receipt of a written
request from Counterparty following any determination or adjustment made by the
Calculation Agent hereunder, the Calculation Agent shall, with reasonable
promptness, provide Counterparty with a written explanation describing in
reasonable detail such determination or adjustment (including any quotations,
market data or information from internal sources used in making such
determination or adjustment, but without disclosing the Calculation Agent’s
proprietary models or other information that may be proprietary or
confidential).

5.
Account Details.

(a)
Account for payments to Counterparty:    

Bank:    
ABA#:     
Acct No.:     
Acct Name:    


(b)
Account for payments to Dealer:




9
    



--------------------------------------------------------------------------------






Bank:    
ABA#:    
Acct No.:    
Acct Name:    
6.
Offices.

(a)
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

(b)
The Office of Dealer for the Transaction is: Charlotte

7.
Notices.    

(a)
Address for notices or communications to Counterparty:

Liberty Media Corporation
12300 Liberty Blvd
Englewood, CO 80112
Attention: Treasurer
Telephone No.:    (720) 771-0584
Facsimile No.:    (720) 875-6526


(b)
Address for notices or communications to Dealer:

Wells Fargo Securities, LLC
375 Park Avenue, 4th Floor
MAC J0127-041
New York, NY 10152
Attention: Derivatives Structuring Group
Telephone No.: 212-214-6101
Facsimile No.: 212-214-5913


With a copy to CorpEqDerivSales@wellsfargo.com    


Trader’s Contact Information:            


Mark Kohn or Head Trader
Telephone: 212-214-6089
Facsimile: 212-214-8914
8.
Representations, Warranties and Agreements of Counterparty.

Each of the representations and warranties of Counterparty set forth in Section
1 of the Purchase Agreement (the “Purchase Agreement”), dated as of October 10,
2013, between Counterparty and Morgan Stanley & Co. LLC, Citigroup Global
Markets Inc. and J.P. Morgan Securities LLC, as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein. Counterparty
hereby further represents and warrants to, and agrees with, Dealer as of the
date hereof and on and as of the Premium Payment Date that:
(a)
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general




10
    



--------------------------------------------------------------------------------






principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.
(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by‑laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(e)
Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, and CFTC regulations
(17 CFR § 1.3)), other than a person that is an eligible contract participant
under Section 1a(18)(C) of the Commodity Exchange Act, because it is a
corporation, partnership, organization, trust, or other entity (other than a
commodity pool or a proprietorship) that has total assets exceeding $10,000,000.

(f)
Each of it and its controlled affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Counterparty
or the Shares.

(g)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that Counterparty makes no representation or warranty regarding any such
requirement that is applicable generally to the ownership of equity securities
by Dealer or its affiliates solely as a result of their being a financial
institution or broker-dealer.

(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(i)
Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.




11
    



--------------------------------------------------------------------------------






(j)
Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(k)
Counterparty has not and will not directly or indirectly violate any applicable
law (including, without limitation, the Securities Act and the Exchange Act) in
connection with the Transaction.

(l)
Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request including but not
limited to an incumbency certificate, dated as of the Trade Date, of
Counterparty in customary form.

9.
Other Provisions.

(a)
Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (c) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Option Equity Percentage (as defined below) as determined on the date of such
Repurchase Notice is (i) greater than 8.0% and (ii) greater by 0.5% than the
Option Equity Percentage included in the immediately preceding Repurchase Notice
(or, in the case of the first such Repurchase Notice, greater than the Option
Equity Percentage as of the date hereof). Counterparty agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred




12
    



--------------------------------------------------------------------------------






to therein, then Counterparty hereunder, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.
(c)
Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

(d)
No Manipulation. Counterparty is not entering into the Transaction nor making
any election hereunder to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for the Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

(e)
Transfer or Assignment.

(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(q) of this Confirmation;

(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

(D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

(F)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax




13
    



--------------------------------------------------------------------------------






documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
(G)
Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii)
Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction to any affiliate of Dealer
with a rating (or whose guarantor has a rating) for its long term, unsecured and
unsubordinated indebtedness equal to or better than A- by Standard and Poor’s
Ratings Services or its successor (“S&P”) or A3 by Moody’s Investor Services,
Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least
an equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided (x) that Dealer and such affiliate both
qualify as “dealers in securities” (“Securities Dealers”) within the meaning of
Section 475(c)(1) of the Code (as defined below) and (y) that in the event of a
change in law pursuant to which final or temporary Treasury regulations
promulgated under the Code (as in effect on the date of such transfer or
assignment) no longer provide that a transfer or assignment hereunder by one
Securities Dealer to another Securities Dealer will not constitute a disposition
or termination of the Transaction to the Counterparty and the transfer or
assignment is not otherwise clearly treated as a non-realization event to the
Counterparty for U.S. federal income tax purposes, any such transfer or
assignment would require Counterparty’s consent (not to be unreasonably withheld
or delayed); and provided further that Counterparty will not be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Counterparty would have been required to
pay to Dealer in the absence of such transfer and assignment. All other
transfers or assignments by Dealer shall require the prior written consent of
Counterparty, such consent not to be unreasonably withheld or delayed. If at any
time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction.
Dealer shall notify Counterparty of an Excess Ownership Position with respect to
which it intends to seek to effect a transfer or assignment as soon as
reasonably practicable after becoming aware of such Excess Ownership Position.
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Option Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator




14
    



--------------------------------------------------------------------------------






of which is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.
(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(f)
Reserved.

(g)
Terms Relating to Agent.

(i)
Agent is registered as a broker-dealer with the U.S. Securities and Exchange
Commission and the Financial Industry Regulatory Authority, is acting hereunder
for and on behalf of Dealer solely in its capacity as agent for Dealer pursuant
to instructions from Dealer, and is not and will not be acting as Counterparty’s
agent, broker, advisor or fiduciary in any respect under or in connection with
the Transaction.

(ii)
In addition to acting as Dealer’s agent in executing this Transaction, Agent is
authorized from time to time to give written payment and/or delivery
instructions to Counterparty directing it to make its payments and/or deliveries
under this Transaction to an account of Agent for remittance to Dealer (or its
designee), and for that purpose any such payment or delivery by Counterparty to
Agent shall be treated as a payment or delivery to Dealer.

(iii)
Except as otherwise provided herein, any and all notices, demands, or
communications of any kind transmitted in writing by either Dealer or
Counterparty under or in connection with this Transaction will be transmitted
exclusively by such party to the other party through Agent at the following
address:

Wells Fargo Securities, LLC
One Wells Fargo Center
301 South College Street, 7th floor
MAC D1053-070
Charlotte, NC 28202
Attn: Equity Derivatives/Kyle Saunders
DerivativeSupportOperations@WellsFargo.com



15
    



--------------------------------------------------------------------------------






(iv)
Agent shall have no responsibility or liability to Dealer or Counterparty for or
arising from (i) any failure by either Dealer or Counterparty to perform any of
their respective obligations under or in connection with this Transaction, (ii)
the collection or enforcement of any such obligations, or (iii) the exercise of
any of the rights and remedies of either Dealer or Counterparty under or in
connection with this Transaction. Each of Dealer and Counterparty agrees to
proceed solely against the other to collect or enforce any such obligations, and
Agent shall have no liability in respect of this Transaction except for its
gross negligence or willful misconduct in performing its duties as the agent of
Dealer.

(v)
Upon written request, Agent will furnish to Dealer and Counterparty the date and
time of the execution of this Transaction and a statement as to the source and
amount of any remuneration received or to be received by Agent in connection
with this Transaction.

(h)
Additional Termination Events.

(i)
Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture, then such event of default
shall constitute an Additional Termination Event applicable to the Transaction
and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

(ii)
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Options that
relate to Relevant Convertible Notes as to which additional Shares would be
added to the Conversion Rate pursuant to Section 12.03 of the Indenture in
connection with a “Make-Whole Fundamental Change” (as defined in the Indenture)
shall constitute an Additional Termination Event as provided in this Section
9(h)(ii). Upon receipt of any such Notice of Exercise, Dealer shall designate an
Exchange Business Day following such Additional Termination Event (which
Exchange Business Day shall in no event be earlier than the related settlement
date for such Convertible Notes) as an Early Termination Date with respect to
the portion of this Transaction corresponding to a number of Options (the
“Make-Whole Conversion Options”) equal to the lesser of (A) the number of such
Options specified in such Notice of Exercise and (B) the Number of Options as of
the date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Make-Whole Conversion
Options. Any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Make-Whole
Conversion Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, for the avoidance of doubt,
in determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 12.03 of the Indenture); provided that the amount of cash
deliverable in respect of such early termination by Dealer to Counterparty shall
not be greater than the product of (x) the Applicable Percentage and (y) the
excess of (I) (1) the number of Make-Whole Conversion Options multiplied by (2)
the Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 12.03 of the Indenture) multiplied by (3) a
price per Share determined by the Calculation Agent over




16
    



--------------------------------------------------------------------------------






(II) the aggregate principal amount of such Convertible Notes, as determined by
the Calculation Agent in a commercially reasonable manner.
(iii)
Notwithstanding anything to the contrary in this Confirmation, in the event that
Counterparty amends, modifies, supplements, waives or obtains a waiver in
respect of any term of the Indenture or the Convertible Notes governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion rate, provisions relating
to adjustments to the conversion rate, conversion settlement dates or conversion
conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Convertible Notes to amend, in each
case without the consent of Dealer, then such event shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

(i)
Amendments to Equity Definitions.

(i)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”

(ii)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

(j)
Setoff. In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, either party  (“X”) shall have the
right to set off any obligation that it may have to the other party (“Y”) under
this Confirmation, including without limitation any obligation to make any
payment of cash, against any obligation Y may have to X under any other
agreement between X and Y, except any Equity Contract (each such contract or
agreement, a “Separate Agreement”), including without limitation any obligation
to make a payment of cash or a delivery of any other property or securities. For
this purpose, X shall be entitled to convert any obligation (or the relevant
portion of such obligation) denominated in one currency into another currency at
the rate of exchange at which it would be able to purchase the relevant amount
of such currency, and to convert any obligation to deliver any non-cash property
into an obligation to deliver cash in an amount calculated by reference to the
market value of such property as of the Early Termination Date, as determined by
the Calculation Agent in good faith; provided that in the case of a set-off of
any obligation to release or deliver assets against any right to receive
fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver any
securities, the value at any time of such obligation shall be determined by
reference to the market value of such securities at such time, as determined in
good faith by the Calculation Agent. If an obligation is unascertained at the
time of any such set-off, the Calculation Agent may in good faith estimate the
amount or value of such obligation, in which case set-off will be effected in
respect of that estimate, and the relevant party shall account to the other
party at the time such obligation or right is ascertained. For the avoidance of
doubt and notwithstanding anything to the contrary provided in this Section
9(j), in the event of bankruptcy or liquidation of either Counterparty or Dealer
neither party shall have the right to set off any obligation that it may have to
the other party under the Transaction against any obligation such other party
may have to it, whether arising under the Agreement, this Confirmation or any
other agreement between the parties hereto, by operation of law or otherwise.
“Equity Contract” shall




17
    



--------------------------------------------------------------------------------






mean for purposes of this provision any transaction relating to Shares between X
and Y that qualifies as ‘equity’ under applicable accounting rules.
(k)
Securities Act. Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment, (ii) it is an “accredited investor”
as that term is defined in Regulation D as promulgated under the Securities Act,
(iii) it is entering into the Transaction for its own account and without a view
to the distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

(l)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(m)
Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and (A) enter into an agreement,
in form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty, (ii) in order to allow Dealer to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Dealer, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Hedge Shares from
Dealer), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.

(n)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the




18
    



--------------------------------------------------------------------------------






Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.
(o)
Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.

(p)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(q)
Notice of Certain Other Events. Counterparty covenants and agrees that:

(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the types and
amounts of consideration that holders of Shares have affirmatively elected to
receive upon consummation of such Merger Event (the date of such notification,
the “Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

(ii)
promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

(r)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(s)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market




19
    



--------------------------------------------------------------------------------






risk with respect to the Relevant Prices; and (D) any market activities of
Dealer and its affiliates with respect to Shares may affect the market price and
volatility of Shares, as well as the Relevant Prices, each in a manner that may
be adverse to Counterparty.
(t)
Early Unwind. In the event the sale of the “Additional Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Counterparty shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Counterparty represents and acknowledges to the other that, subject
to the proviso included in this Section 9(t), upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(u)
Withholding Tax Imposed on Payments to Non-U.S. Parties under the United States
Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(v)
Tax Representation and Tax Forms. For the purposes of Section 3(f) of the
Agreement, Dealer and Counterparty each represent either (i) that they are
“United States persons” within the meaning of Section 7701(a)(30) of the Code or
(ii) that payments received or deemed received pursuant to this Confirmation
will be treated as income effectively connected with the conduct of a trade or
business within the United States. To the extent clause (i) applies, the
relevant party shall deliver to the other party, on or prior to the Trade Date,
a properly completed and executed Internal Revenue Service Form W-9. To the
extent clause (ii) applies, the relevant party shall deliver to the other party,
on or prior to the Trade Date, a properly completed and executed Internal
Revenue Service Form W-8ECI.

(w)
Amendments and Elections with Respect to the Agreement. The “Cross Default”
provisions of Section 5(a)(vi) of the Agreement will apply to Dealer and will
apply to Counterparty; provided that (A) the words “, or becoming capable at
such time of being declared,” shall be deleted from Section 5(a)(vi), (B)
“Specified Indebtedness” shall not include any obligation in respect of deposits
received in the ordinary course of a party’s banking business, and (C) the
“Threshold Amount” shall be, in relation to Dealer, an amount equal to three
percent (3%) of the shareholders’ equity of Wells Fargo & Company and, in
relation to Counterparty, USD $50,000,000.






20
    



--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us by
facsimile at 212-214-5913 (Attention: Derivatives Structuring Group).


Very truly yours,


WELLS FARGO SECURITIES, LLC,          WELLS FARGO BANK, NATIONAL ASSOCIATION
acting solely in its capacity as Agent            By: Wells Fargo Securities,
LLC,
of Wells Fargo Bank, National Association            acting solely in its
capacity as its Agent
                                                                                


By: /s/ Michael D. Collins                    By: /s/ Michael D.
Collins            
Name: Michael D. Collins                    Name: Michael D. Collins    
Title: Managing Director                    Title: Managing Director




Accepted and confirmed as
of the date first above written:


LIBERTY MEDIA CORPORATION
By:
/s/ Neal D. Dermer
Authorized Signatory
Name: Neal D. Dermer
   Vice President and Treasurer








[Additional Cash Convertible Bond Hedge Transaction Confirmation – Wells Fargo]



